Name: Commission Regulation (EEC) No 788/86 of 17 March 1986 fixing the free-at-Spanish-frontier values applicable on imports of certain cheeses originating in and coming from Switzerland
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce;  prices
 Date Published: nan

 No L 74/20 19 . 3 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 788/86 of 17 March 1986 fixing the free-at-Spanish-frontier values applicable on imports of certain cheeses originating in and coming from Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 774/86 of 28 February 1986 laying down the arrangements applicable to trade in certain agricultural products with Austria, Finland, Norway, Sweden and Switzerland as result of the accession of Spain and Portugal ('), and in particular Article 1 and Annex V ( 1 ) (d) thereof, Whereas Regulation (EEC) No 774/86 lays down the arrangements applying from 1 March 1986, to trade in certain agricultural products with Austria, Finland, Norway, Sweden and Switzerland ; whereas Annex V to that Regulation specifies that Switzerland has under ­ taken to comply, where applicable, with a free-at-Spanish-frontier value ; whereas that value should therefore be calculated, in the light of the prices of the cheeses on the Spanish market, less the total import charges ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The free-at-Spanish-frontier values applicables on imports of certain cheeses originating in and coming from Switzerland which are accompanied by an approved licence shall be as follows : Description Free-at-frontier value in ECU per 100 kg net weight Emmentaler, Gruyere , Sbrinz, Appenzell, Vacherin fribourgeois and tete de moine, not grated or powdered of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases, falling within Common Customs Tariff subheading 04.04 A :  whole cheeses with rind, of a free-at-frontier value of not less than 331,82  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value of not less than 356,00 Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and tete de moine, not grated or powdered of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgoeis and at least three months in the other cases, falling within Common Customs Tariff subheading 04.04 A :  whole cheeses with rind, of a free-at-frontier value of not less than 356,00 (') OJ No L 56, 1 . 3 . 1986. 19 . 3 . 86 Official Journal of the European Communities No L 74/21 Description Free-at-frontier' value in ECU per 100 kg net weight  pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg and a free-at-frontier value of not less than 380,18  pieces packed in vacuum or inert gas of a net weight of not more than 450 grams and of a free-at-frontier value of not less than 414,03 Glarus herb cheese (known as Sacabziger), made from skimmed milk and mixed with finely-ground herbs, falling within Common Customs Tariff subheading 04.04 B Tilsit, of a fat content, by weight, in the dry matter, not exceeding 48 % , falling within Common Customs Tariff subheading 04.04 E 1 b) 2  Tilsit, of a fat content, by weight, in the dry matter, exceeding 48 % , falling within Common Customs Tariff subheading 04.04 E 1 b) 2  Processed cheese, not grated or powdered, in the blending of which only Ementaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content, by weight, in the dry matter, not exceeding 56 %, falling within Common Customs Tariff subheading 04.04 D and of a free ­ at-frontier value of not less than 239,79 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1986. For the Commission Frans ANDRIESSEN Vice-President